Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Cros et al. (US 2016/0314827) which teaches an analogous device including an apparatus for information storage, magnetic memory, or logic devices (abstract) including magnetic skyrmions in a spintronic element. 
Cros does not specifically disclose or suggest the element/step of “(a) a three-dimensional topological knot structure comprising a band having one half twist, or an odd number of half twists, with ends of the band which are joined together; (b) wherein said three-dimensional topological knot structure incorporates at least one magnetic material; (c) a magnetic state which can be induced into said three-dimensional topological knot structure to have a magnetic pattern which can vary section-by- section giving said three-dimensional topological knot structure a topological magnetic state; (d) wherein said odd number of half twists along said band is configured to cause magnetic spins that traverse said band for a complete cycle to recover their original position, yet with a finite rotation, so that the magnetic spins can respond to an external magnetic field without achieving a ferromagnetic state, having all magnetic moments pointing in the same direction, under continuous transformations; and (e) whereby the topological magnetic state of said three-dimensional topological knot structure can be read-out for information storage, 
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/